                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       4:19CR174
                                                    )
PATRICK CAMPBELL,                                   )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All pretrial motions filed on

behalf of the defendant, Patrick Campbell are DISMISSED:

       SO ORDERED, thisVW day of November 2019.




                                             ______________________________
                                             __________
                                                     _____________________
                                                     __
                                             CHRISTOPHER
                                             CHRI
                                                R STO
                                                    OPHHER L. RAY
                                             UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA
